Title: To James Madison from Louis-Marie Turreau, 23 March 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 23 March 1806, Washington. Has received news from Philadelphia that the owners of the Marquis of Lansdown, of which Turreau spoke in his letter to JM of 18 Mar., have changed the ship’s name to American Eagle. Cargo continues to be boarded, and the ship’s old cannons are being put in working condition.
                    Hastens to inform JM of this matter for fear the new name might mislead the measures that the U.S. government will no doubt deem appropriate to take regarding this ship.
                